
	
		I
		111th CONGRESS
		1st Session
		H. R. 4197
		IN THE HOUSE OF REPRESENTATIVES
		
			December 3, 2009
			Mr. Adler of New
			 Jersey (for himself, Mr. Hall of New
			 York, Ms. Kilpatrick of
			 Michigan, Mr. McGovern,
			 Mr. McNerney,
			 Mrs. McMorris Rodgers,
			 Mr. Burton of Indiana, and
			 Ms. Kosmas) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To authorize the Gold Star Mothers National Monument
		  Foundation to establish a national monument in the District of
		  Columbia.
	
	
		1.Short titleThis Act may be cited as the
			 Gold Star Mothers National Monument Act of
			 2009.
		2.FindingsThe Congress finds as follows:
			(1)During World War I, mothers of sons and
			 daughters who served in the Armed Forces displayed flags bearing a blue star to
			 represent their pride in their sons and daughters and their hope that their
			 sons and daughters would return home safely.
			(2)For more than
			 60,000 of these mothers, that hope was shattered, and many of them, both during
			 and after World War I, began displaying flags bearing a gold star to represent
			 the sacrifice that their sons and daughters made for freedom and this
			 country.
			(3)Over the years, the gold star has come to
			 represent a child who was killed while serving in the Armed Forces, whether
			 that service was during wartime or not.
			(4)In 1929, Congress passed a law authorizing
			 the Federal Government to disburse funds for Gold Star Mothers, and widows of
			 those who were killed while serving in the Armed Forces during World War I, to
			 travel to the battlefields of Europe to visit the burial sites of their loved
			 ones.
			(5)On June 23, 1936,
			 Congress passed Senate Joint Resolution 115 (74th Congress), which established
			 the last Sunday in September as Gold Star Mother’s Day.
			(6)Gold Star Mothers,
			 a most deserving group, should be honored to commemorate the sacrifices that
			 they, and their sons and daughters, made for this country.
			3.Gold Star Mothers
			 National Monument
			(a)EstablishmentThe Gold Star Mothers National Monument
			 Foundation (a nonprofit corporation established under the laws of the District
			 of Columbia) is authorized to establish a monument on Federal land in the
			 District of Columbia or its environs, as a unit of the National Park System.
			 The monument shall be known as the Gold Star Mothers National
			 Monument.
			(b)Compliance with
			 standards for commemorative worksThe establishment of the monument shall be
			 carried out in accordance with the Commemorative Works Act (40 U.S.C. 8901 et
			 seq.).
			(c)Payment of
			 expensesThe Gold Star
			 Mothers National Monument Foundation shall be solely responsible for acceptance
			 of contributions for, and payment of the expenses of, the establishment of the
			 monument, and no Federal funds may be used to pay such expenses.
			
